Filed 10/19/20 P. v. Ruiz CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION FOUR



THE PEOPLE,                                                   B301477

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. BA232116
       v.

ANTHONY RUIZ,

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert J. Perry, Judge. Dismissed.
      Juliana Drous, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
    INTRODUCTION AND PROCEDURAL BACKGROUND1

        A jury convicted defendant and appellant Anthony Ruiz of
first degree murder. (Pen. Code, § 187, subd. (a).)2 The jury also
found true the special circumstance allegation that the murder
was committed by discharging a firearm at another person from a
motor vehicle with the intent to kill. (§ 190.2, subd. (a)(21).) The
jury found Ruiz guilty of three counts of first degree attempted
murder (§§ 664, 187, subd. (a)) and found various gang
enhancement allegations not true. The trial court sentenced him
to life without the possibility of parole for the murder and three
consecutive life terms for the attempted murders.
        On direct appeal from that judgment, Ruiz argued
substantial evidence did not support the murder conviction, the
special circumstance allegation, and the attempted murder
convictions because there was insufficient proof Ruiz harbored
the intent to kill. This court rejected Ruiz’s arguments and
affirmed the judgment, concluding “[t]he evidence clearly showed
a deliberate, planned attack on the victims.”
        In 2019, Ruiz filed a petition for resentencing under section
1170.95. The trial court summarily denied the petition,
explaining “[t]he facts of the case clearly showed [Ruiz] acted
with an intent to kill and as a major participant[,]” and noting
this court “specifically rejected Ruiz’[s] argument that he did not
act with an intent to kill.”

1     We take judicial notice of our opinion in case number
B173153, filed April 21, 2005, resolving Ruiz’s direct appeal. (See
Evid. Code, § 452, subd. (a).)

2       All undesignated statutory references are to the Penal
Code.




                                  2
       Ruiz filed a timely notice of appeal, and we appointed
counsel to represent him. We granted Ruiz’s motion that we take
judicial notice of the record from his direct appeal. On April 1,
2020, appellate counsel filed a brief raising no issues and asking
us to review the record independently for arguable issues. (People
v. Wende (1979) 25 Cal. 3d 436.) Ruiz did not respond to our letter
advising him of his right to file supplemental briefing. This court
“has no independent duty to review the record for reasonably
arguable issues. [Citation.]” (People v. Cole (2020) 52 Cal. App. 5th
1023, 1039.) We dismiss Ruiz’s appeal as abandoned. (Id. at p.
1040.)

                        DISPOSITION
      The appeal is dismissed.



  NOT TO BE PUBLISHED IN THE OFFICIAL REPORT




CURREY, J.



We concur:




WILLHITE, Acting P.J.



COLLINS, J.




                                 3